Exhibit 10.2

 

neither THIS warrant nor the Securities issuable upon exercise hereof have BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE
DISTRIBUTED FOR VALUE UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT OR LAWS COVERING SUCH SECURITY OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THIS SECURITY (CONCURRED IN BY COUNSEL FOR THE
COMPANY) STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, PLEDGE OR DISTRIBUTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT OF 1933 AND ALL APPLICABLE STATE SECURITIES LAWS.

 

 

WARRANT TO PURCHASE COMMON STOCK
of
AIR T, INC.,
a Delaware corporation

 

 

This certifies that, for value received, Brett A. Reynolds (“Holder”), is
entitled during the Exercise Period (as defined below), subject to the terms set
forth below, to purchase from Air T, Inc., a Delaware corporation (the
“Company”), up to twenty-Five Thousand (25,000) shares of Common Stock, par
value $.25 per share, of the Company (“Common Stock”) at the price of $_________
per share, subject to adjustment as set forth below (the “Purchase Price”), upon
surrender of this Warrant at the principal office of the Company referred to
below, with the subscription form attached hereto (the “Subscription Form”) duly
executed, and simultaneous payment therefor in the manner specified in Section
1. The Purchase Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment as provided in Section 3.

 

As used herein, “Exercise Date” means the particular date (or dates) on which
this Warrant is exercised. “Exercise Period” means the period during which this
Warrant is exercisable as provided in Section 1 and shall terminate at 6:00
p.m., Central Daylight Time, on the ten year anniversary date of issuance.
“Issue Date” means the date hereof, ______________ __, 2018. “Warrant” includes
this Warrant and any warrant delivered in substitution or exchange therefor as
provided herein. “Warrant Shares” means any shares of Common Stock acquired by
Holder upon exercise of this Warrant.

 

This Warrant is being issued pursuant to that certain Employment Agreement dated
as of May 7, 2018 (the “Employment Agreement”) between and among the Company and
Brett A. Reynolds. Capitalized terms used herein but not otherwise defined shall
have the meaning set forth in the Purchase Agreement.

 

1.            Term and Exercise of Warrant.

 

(a)           The term of this Warrant shall commence on the Issue Date set
forth above and shall continue until the end of the Exercise Period set forth
above, unless earlier terminated as provided herein.

 

(b)           This Warrant shall be exercisable only in the event that and to
the extent that such Warrant has become vested and exercisable pursuant to the
terms of this Section 1.b. Subject to the earlier termination of this Warrant,
this Warrant shall vest and become exercisable as follows, but only if the
Recipient is then an employee of or is then providing services to the Company or
an Affiliate at the specified time:

 

 

(i)

Up to twenty percent (20%) of such Warrant Shares may be purchased at any time
after the first anniversary date of issuance and prior to the termination of
this Warrant;

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)

Up to forty percent (40%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after the second anniversary date of issuance and prior
to the termination of this Warrant;

 

 

(iii)

Up to sixty percent (60%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after the third anniversary date of issuance and prior
to the termination of this Warrant;

 

 

(iv)

Up to eighty percent (80%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after the fourth anniversary date of issuance and prior
to the termination of this Warrant;

 

 

(v)

Up to 100% of such Warrant Shares (less any shares previously purchased pursuant
to this Warrant that vest pursuant to this Section 1.b) may be purchased at any
time after the fifth anniversary date of issuance and prior to the termination
of this Warrant.

 

(c)           This Warrant may be exercised, in whole or in part, at any time or
from time to time in accordance with the vesting schedule set forth in Section
1.b, on any business day during the Exercise Period, by surrendering it at the
principal office of the Company together with an executed Subscription Form and
a check in an amount equal to (i) the number of Warrant Shares being purchased,
multiplied by (ii) the Purchase Price.

 

(d)           This Warrant may be exercised for less than the full number of
vested Warrant Shares as of the Exercise Date. Upon such partial exercise, this
Warrant shall be surrendered, and a new Warrant of the same tenor and for the
purchase of the Warrant Shares not purchased upon such exercise shall be issued
to Holder by the Company.

 

(e)           A Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. As soon as practicable on or
after such date, and in any event within ten business days thereafter, the
Company shall issue and deliver to the person or persons entitled to receive the
same a certificate or certificates for the number of shares of Common Stock
issuable upon such exercise.

 

(f)           Notwithstanding the foregoing, the Company shall not be required
to deliver any certificate for Warrant Shares upon exercise of this Warrant
except in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws. Nothing herein
shall obligate the Company to effect registrations under federal or state
securities laws. If registrations are not in effect and if exemptions are not
available when the Holder seeks to exercise the Warrant, the Warrant Exercise
Period will be extended, if need be, to prevent the Warrant from expiring, until
such time as either registrations become effective or exemptions are available,
and the Warrant shall then remain exercisable for a period of at least 30
calendar days from the date the Company delivers to the Holder written notice of
the availability of such registrations or exemptions. The Holder agrees to
execute such documents and make such representations, warranties, and agreements
as may be required solely to comply with the exemptions relied upon by the
Company, or the registrations made, for the issuance of the Warrant Shares.

 

 

--------------------------------------------------------------------------------

 

 

(g)           Vested Warrants shall remain vested and exerciseable in accordance
with the terms of this Warrant following a termination of Holder’s employment
with Company for any reason. Unvested Warrants shall automatically expire
immediately upon termination of Holder’s employment with the Company for any
reason.

 

2.            Payment of Taxes. All Warrant Shares issued upon the exercise of
this Warrant shall be validly issued, fully paid and non-assessable and the
Company shall pay all taxes and other governmental charges that may be imposed
in respect of the issue or delivery thereof.

 

3.            Certain Adjustments.

 

(a)           Adjustment for Reorganization, Consolidation, Merger. In case of
any reclassification or change of outstanding Company securities, or of any
reorganization of the Company (or any other entity, the stock or securities of
which are at the time receivable upon the exercise of this Warrant) or any
similar corporate reorganization on or after the date hereof, then and in each
such case Holder, upon the exercise hereof at any time after the consummation of
such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which Holder would have been entitled upon such
consummation if Holder had exercised this Warrant immediately prior thereto, the
terms of this Section 3 shall be applicable to the Company securities properly
receivable upon the exercise of this Warrant after such consummation.

 

(b)           Adjustments for Dividends in Common Stock. If the Company at any
time or from time to time after the Issue Date declares any dividend on the
Common Stock which is payable in shares of Common Stock, the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately increased
and the Purchase Price shall be proportionately decreased.

 

(c)           Stock Split and Reverse Stock Split. If the Company at any time or
from time to time after the Issue Date effects a subdivision of the Common
Stock, the Purchase Price shall be proportionately decreased and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time or from time to time after the Issue Date
combines the outstanding shares of Common Stock into a smaller number of shares,
the Purchase Price shall be proportionately increased and the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately
decreased. Each adjustment under this Section 3(c) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

(d)           Certificate as to Adjustment. In each case of an adjustment in the
shares of Common Stock receivable on the exercise of this Warrant, if Holder so
requests in writing, the Company, at its expense, shall compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment and showing the facts upon which such adjustment is based.
The Company will mail a copy of each such certificate to each holder of a
Warrant at the time outstanding.

 

 

--------------------------------------------------------------------------------

 

 

(e)          Rights Under Warrant Agreement. The Company will not, by amendment
of its Articles of Incorporation, or through reorganization, consolidation,
merger, dissolution, issue or sale of securities, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holders of the
Warrants under this Warrant Agreement.

 

4.            Notices of Record Date. If either (a) the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive any dividend or other distribution, or any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right; or (b) the Company undertakes a voluntary dissolution,
liquidation or winding-up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to each holder of a Warrant at the time
outstanding a notice specifying, as the case may be, (1) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(2) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.

 

5.            No Rights as Stockholder. Prior to the exercise of this Warrant,
Holder shall not be entitled to any rights of a shareholder with respect to the
Warrant Shares, including without limitation the right to vote such Warrant
Shares, receive dividends or other distributions thereon or be notified of
stockholder meetings, and Holder shall not be entitled to any notice or other
communication concerning the business or affairs of the Company. However,
nothing in this Section 5 shall limit the right of Holder to be provided the
notices required under this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

6.            Restrictions on Transfer. The Holder hereof shall not transfer
this Warrant.

 

7.            Accredited Investor. Holder, by acceptance hereof, agrees that it
is, as of the Issue Date, an “accredited investor,” as such term is defined
under Rule 501(a) of Regulation D promulgated under the Securities Act of 1933,
as amended. Upon exercise of this Warrant, Holder shall confirm in writing, in
the form of Exhibit A, that he is an accredited investor at the time of such
exercise.

 

8.            Investment Intent. Holder, by acceptance hereof, agrees that this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired for investment and not with a view towards resale and that it will not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act. Upon exercise of this Warrant, Holder shall
confirm in writing, in the form of Exhibit A, that the Warrant Shares so
purchased are being acquired for investment and not with a view toward
distribution or resale. This Warrant and all shares of Warrant Shares issued
upon exercise of this Warrant (unless registered under the Securities Act) shall
be stamped or imprinted with a similar legend indicated on the first page of
this Warrant.

 

9.            Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and, in the
case of loss, theft or destruction, of indemnity satisfactory to it (in the
exercise of reasonable discretion), and in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.

 

 

--------------------------------------------------------------------------------

 

 

10.           Notices. All notices, requests, consents and other communications
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument: (a) delivered in person, (b) sent by confirmed facsimile
transmission to the number provided by the receiving party, or (c) duly sent by
first class registered or certified mail, return receipt requested, postage
prepaid, or overnight delivery service (e.g., Federal Express), addressed to
such party at the address designated in writing by receiving party, as may be
revised by the receiving party. All such notices and communications shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of facsimile transmission, on the date of
transmission, and (iii) in the case of mailing or delivery by service, on the
date of delivery as shown on the return receipt or delivery service statement.

 

11.          Change; Waiver. Neither this Warrant nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Company and the Holder.

 

12.           Headings. The headings in this Warrant are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.

 

13.           Governing Law. This Warrant shall be construed and enforced in
accordance with and governed by the internal laws of the state of Delaware.

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Warrant as of the date first above written.

 

 

 

  COMPANY:           AIR T, INC.  

 

 

 

 

  By:  

  Name:  

  Its:  

 

 

 

Acknowledged and agreed to this ____ day of ______________, 2018.

 

  HOLDER:                 Brett A. Reynolds  

 

15384658v3

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases ____________ (___) of the number of shares of Common Stock
of AIR T, INC., a Delaware corporation, purchasable with this Warrant, and makes
payment therefore in the amount of [__________________ and ___/100 DOLLARS
($____).

 

The undersigned hereby represents and warrants that the undersigned is an
“accredited investor,” as such term is defined under Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended, and is acquiring such
shares of Common Stock for the undersigned’s own account for investment purposes
only, and not for resale or with a view to distribution of such shares or any
part thereof.

 

 

 

Dated:_________________ ___, 20___

 

      (Signature of Registered Owner)               (Street Address)            
  (City), (State), (Zip)

 